     Case: 1:16-cv-00118-MPM-DAS Doc #: 14 Filed: 08/08/19 1 of 1 PageID #: 120



                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION


UNITED STATES OF AMERICA, and
CONSUMER FINANCIAL PROTECTION BUREAU                                                     Plaintiffs

V.                                                                         NO. 1:16CV118-M-S

BANCORPSOUTH BANK,                                                                     Defendant


                                            ORDER

       This Court has, on the parties’ motion, previously entered consent decrees which appear

to have resolved all current issues in this case. It therefore appears that continued litigation is, at

this time, unnecessary. Accordingly, the Clerk of the Court is DIRECTED to close this action

for the purposes of pending administrative deadlines set forth in the Civil Justice Reform Act.

See Mire v. Full Spectrum Lending, Inc., 389 F.3d 163, 167 (5th Cir. 2004) (“The effect of an

administrative closure is no different from a simple stay, except that it affects the count of active

cases pending on the court's docket; i.e., administratively closed cases are not counted as

active.”). Should further litigation be necessary, either party may move to reopen this case.

Moreover, this court retains jurisdiction to enter any further modifications of the consent decree,

without formally reopening the case.

       This, the 8th day of August, 2019.


                                               /s/ MICHAEL P. MILLS
                                               UNITED STATES DISTRICT JUDGE
                                               NORTHERN DISTRICT OF MISSISSIPPI
